Citation Nr: 1403004	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-03 681	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to March 16, 2010 for the award of additional compensation for dependents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction rests with the VA RO in Reno, Nevada, from which the appeal was certified.  

In December 2011, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  


FINDING OF FACT

Notice of the Veteran's eligible dependents was not received at the RO prior to March 16, 2010 following the establishment of entitlement to additional compensation benefits for dependents.

CONCLUSION OF LAW

Entitlement to an effective date earlier than March 16, 2010 for the award of additional compensation for dependents is denied.  38 U.S.C.A.  §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board notes that the issue on appeal was first raised in a notice of disagreement submitted in response to VA's notice of its decision to award additional compensation for the Veteran's spouse effective from March 16, 2010.  As stated above, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issue on appeal did not stem from an application for benefits; rather, it stemmed from a notice of disagreement to the effective date assigned for the award of benefits, specifically, additional compensation for a dependent spouse.  As such, the required statutory notice as to an award of additional compensation for a dependent spouse had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date for the award of additional compensation for the dependent spouse.  38 C.F.R. § 3.159(b)(3); See Dingess/Hartman, 19 Vet. App. at 490-91.  

Rather, upon receipt of a notice of disagreement in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  38 U.S.C.A. § 7105(d) (West 2002).  If, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a SOC if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03.

A January 2011 SOC informed the Veteran of the law governing the assignment of an effective date with respect to the issue on appeal.  38 U.S.C.A. § 7105.  Furthermore, the claim at issue is a claim for an earlier effective date and all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The RO has provided the Veteran with the required SOC discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.  Additionally, the Board finds the Veteran has had ample opportunity to supplement the record, to include his testimony at the December 2011 hearing.  

Duty to Assist

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue on appeal, and the Board does not find that the record indicates any such records are outstanding.  

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2011 hearing, the VLJ addressed the issue at hand and questioned the Veteran regarding his claim for an earlier effective date.  The Veteran conveyed his awareness of the issue and information necessary to substantiate the claim by conceding that he did not contact the RO within the year following notice of the May 2002 rating decision which rendered him eligible for additional compensation benefits for any dependents, but reported that he felt he was entitled to an earlier effective date because he had no knowledge of the need for additional paperwork and had historically submitted all information to VA on a timely basis.  The Veteran was also assisted at the December 2011 hearing by an accredited representative from The American Legion, who asked him questions to ascertain whether the Veteran had received notice of the information required and whether the Veteran submitted evidence to the RO prior to March 16, 2010.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim for an earlier effective date, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In a May 2002 rating decision, the RO granted an evaluation of 10 percent for internal derangement, left knee, postoperative, with instability, effective April 30, 2001, and an evaluation of 10 percent for traumatic arthritis, left knee, effective April 30, 2001.  The RO also granted service connection for overuse injury, right knee, with degenerative changes, and assigned an evaluation of 10 percent, effective April 30, 2001.  The combined disability rating was 30 percent, and therefore, the Veteran was entitled to additional compensation for dependents effective April 30, 2001.  See 38 C.F.R. § 3.4(b)(2) (2013).  A May 2002 letter notified the Veteran of the decision and that he could be entitled to additional compensation benefits for his dependents.  The letter stated that if the Veteran wanted to apply for dependents' benefits, he should complete and return VA Form 21-686c to the RO.  

Following the May 2002 letter and rating decision, the first correspondence from the Veteran regarding additional compensation benefits for his dependents was received at the RO in Reno, Nevada on March 16, 2010.  The Declaration of Status of Dependents showed the Veteran had been married to his spouse since July 1974 and had one biological child, who had been born in August 1987.  

In May 2010, the RO granted an additional allowance based on having a dependent spouse, effective March 16, 2010, the date of receipt of the Veteran's completed Declaration of Status of Dependents.

In his August 2010 Notice of Disagreement, the Veteran asserted that the RO should have automatically granted the additional income at the time the increase in disability rating was awarded.  The Veteran stated that he was never informed that he could receive additional payment for his wife and child, who would have been eligible as a dependent at the time of the May 2002 rating decision.  

At the December 2011 hearing, the Veteran testified that he had not received the May 2002 rating decision, and as such, did not know of the requirements for submitting additional documentation for dependents' benefits.  The Veteran's representative acknowledged that the May 2002 rating decision was sent to the Veteran's correct address of record.  However, the Veteran's representative argued that the inconsistency of the Veteran's receipt of VA notices in the past, to include notice of scheduled VA examinations, supported the Veteran's credibility with respect to the lack of notice.  In addition, the Veteran and his representative contended that the Board should take into consideration the Veteran's historically timely compliance with VA information requests, to include the fact that the Veteran had notified VA of his wife in his initial December 1978 claim for disability compensation benefits.  

Under the controlling regulations, the effective date of an award of additional compensation benefits for a dependent is the latest of the following: 1) the date of the veteran's marriage, or birth of his or her child, if evidence of the event is received within one year of the event; 2) the date notice is received of the dependent's existence, if evidence is received within one year of the VA request; 3) the date dependency arises; 4) the effective date of a qualifying disability rating provided evidence of dependency is received within one year of notification of such action; or 5) the date of commencement of the Veteran's award.  38 U.S.C.A. 
§ 5110(f); 38 C.F.R. § 3.401(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  See 38 U.S.C.A. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").  In this case, the Veteran was provided notice of the availability of additional compensation benefits for his dependents in the May 2002 letter.  Thus, the Veteran was responsible for notifying the RO with respect to the existence of his wife and then-eligible child.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

In this case, there is no apparent dispute as to the date of receipt by the RO of notice of the Veteran's dependents following the establishment of the requisite 30 percent disability rating.  The Veteran has not suggested that he notified the RO any earlier than March 16, 2010 following the rating decision, only that he had notified VA of his spouse in connection with his December 1978 claim and that he did not receive notice of the possibility for additional compensation benefits for his dependents.    

If the Veteran had informed the RO of his spouse and child at any time within one year of the May 2002 rating decision, the effective date of the award would have been the effective date of the qualifying disability rating, April 30, 2001.  See 38 C.F.R. § 3.401(b)(3).  In this case, however, the Veteran did not inform the RO within the one year period.  Instead, his first correspondence related to his dependents was received on March 16, 2010, almost eight years later.  As such, the one-year time period had lapsed.  Thus, the provisions of 38 C.F.R. § 3.401(b)(3) do not apply.  Therefore, the date of claim became the date that notice of the Veteran's spouse and child was received, which was March 16, 2010.  Therefore, an earlier effective date prior to March 16, 2010 for the addition of the Veteran's current spouse as a dependent is not warranted.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, prior to receipt of the March 16, 2010 written communication from the Veteran with respect to his spouse and child, there is no other correspondence to VA with respect to his dependents or any other issue, for that matter.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  After a thorough review of the claims file, the Board finds the earliest correspondence was received on March 16, 2010.  Therefore, the effective date of March 16, 2010 is the proper effective date for the addition of the Veteran's dependent spouse.

The Board acknowledges the Veteran's statements that he did not receive notice of the May 2002 rating decision and was therefore unaware of the filing requirements for additional compensation benefits for his dependents.  However, the May 2002 rating decision was sent to the correct address of record, and there is no indication that the mail was returned to VA as undeliverable.  Furthermore, the Veteran and his representative acknowledged at the December 2011 hearing that the mailing address was correct.  The law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Also, the Board acknowledges the Veteran's statements that he had notified VA of his wife in connection with his December 1978 claim.  However, as circumstances with respect to dependents can change at any time, it was the Veteran's responsibility to timely notify VA of the status of his current dependents in accordance with the May 2002 letter.

In this case, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date.  As such, the benefit of the doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 16, 2010 for the award of additional compensation for dependents is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


